Title: A Bill for the Relief of Sufferers under Certain Illegal Prosecutions, [1801]
From: Jefferson, Thomas
To: 


          
            [1801]
          
          A Bill for the relief of sufferers under certain illegal prosecutions
          Whereas the constitution of the US. has provided that ‘Congress shall make no law abridging the freedom of speech or of the press,’ and that ‘the powers not delegated to the US. by the constitution, nor prohibited by it to the States, are reserved to the states respectively or to the people;’ and Congress did nevertheless on the 14th. day of July 1798. pass an act intituled ‘an act in addition to the act intituled an act for the punishment of certain crimes against the US.’ which did ‘abridge the freedom of the press,’ and did assume the exercise of ‘a power not delegated to the US. by the constitution nor prohibited to the states’ & consequently ‘reserved to them respectively or to the people;’ and sundry citizens, under colour of the said act, tho’ unauthorised & null by the constitution, suffered prosecutions, fines & imprisonments, in violation of rights never placed under the controul of the General government.
          And whereas the Constitution of the US. hath enumerated specially all the cases to which ‘the judicial power of the US. shall extend,’ and the statutes of the US. have declared how, & what, crimes, shall be punishable in their courts, and certain courts of the US. have nevertheless taken cognisance of cases other than those specially enumerated in the constitution, & have punished citizens for acts not declared criminal or punishable by the statutes of the US. deducing their authority from what they have denominated a Common law, binding on all these US. whereby a code of crimes would be imposed, & a system of laws recognised, placing in jeopardy the lives, liberty, property & reputation of the citizens of these US. and deriving no sanction from their will:
          Be it therefore enacted by the Senate & H. of R. of the US. of America in Congress assembled, that every person who has suffered prosecution, fine or imprisonment under colour of the said act of Congress commonly called the Sedition act, or for acts not declared criminal or punishable by the statutes of the US shall be authorised to petition the court wherein such prosecution was carried on, or such judgment of fine or imprisonment was rendered, praying for a writ of enquiry into the damages they have sustained by such prosecution fine or imprisonment, whereon a jury shall be empanelled in the usual form, and judgment shall be rendered according to their verdict: and that the party complaining shall be entitled to recieve out of any monies in the treasury of the US. not otherwise appropriated, the amount of the damages which may be so assessed & adjudged to them, with the legal costs of the said suit for redress.
        